DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP2018147829), hereinafter Ogawa.
Regarding Claim 1, Ogawa teaches a battery system, comprising: a battery case  (e.g., 110) configured with an internal cavity (see e.g., Fig. 2); a battery header (e.g.,  120) attached to the battery case (e.g., 110, see e.g., Fig. 1) and enclosing the internal cavity, the battery header (e.g., 120) including a first terminal aperture and a second terminal aperture (120a, see e.g., Fig. 3, Fig. 6, and para. [0057]); a first terminal (e.g., 200) connected to the battery header (e.g., 10) and arranged within the first terminal aperture (see e.g., Fig. 3), the first terminal (e.g., 200) configured with a first receptacle aperture (230); and a second terminal (e.g., 300) connected to the battery header (e.g., 120) and arranged within the second terminal aperture (not labelled but equivalent to 120a), the second terminal (e.g., 300) configured with a second receptacle aperture (not labelled but best seen in Fig. 6, equivalent to 230).
Regarding Claim 2, Ogawa teaches the first terminal projects through the first terminal aperture and into the internal cavity, see e.g., Fig. 3. 
Regarding Claim 3, Ogawa teaches the first receptacle aperture (230) comprises a blind, smooth walled bore, see e.g., Fig. 3.
Regarding Claim 4, Ogawa teaches the first receptacle aperture (e.g., 230) extends partially into the first terminal (e.g., 200) from an exterior surface of the first terminal (200) towards the internal cavity, see e.g., Figs. 1-3.
Regarding Claim 5, Ogawa teaches a fist insulator (e.g., 500(510, 520)) arranged within the first terminal aperture (120A) between the battery header (120) and the first terminal (200), wherein the first insulator electrically isolates the first terminal (200) from the battery header (120), see e.g., Fig. 3, and para. [0030].
Regarding Claim 6, Ogawa teaches the first terminal (200) extends longitudinally between an exterior end (top of 200) and an interior end (bottom of 200), and the first terminal includes a base (211, 220) and a rim (212a); the base (211, 220) is arranged within the first terminal aperture (120a), and the base extends longitudinally from the exterior end towards the interior end (see e.g., Fig. 3); the rim (212a) is connected to and circumscribes the base at the exterior end (see Fig. 3), and the rim (212a) is seated against the first insulator (500); and the first receptacle aperture (230) extends from the exterior end partially into the base towards the interior end (see e.g., Fig. 3).

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Constanti (US 3,978,377), hereinafter Constanti.
Regarding Claim 1, Constanti teaches a battery system, comprising: a battery case  (e.g., 16) configured with an internal cavity (see e.g., Fig. 7); a battery header (e.g.,  10) attached to the battery case (e.g., 16, see e.g., Fig. 8) and enclosing the internal cavity (col. 3 lines 44-54), the battery header (e.g., 10) including a first terminal aperture and a second terminal aperture (best seen in Fig. 5 where two apertures are shown); a first terminal (e.g., 1, on left in Fig. 5, see also Figs. 1-3 and 6-7) connected to the battery header (e.g., 10) and arranged within the first terminal aperture (on left in Fig. 5), the first terminal (e.g., 1, on left) configured with a first receptacle aperture (5); and a second terminal (e.g., 1, on right in Fig. 5) connected to the battery header (e.g., 10) and arranged within the second terminal aperture (on the right in Fig. 5), the second terminal (e.g., 1) configured with a second receptacle aperture (5).
Regarding Claim 2, Constanti teaches the first terminal projects through the first terminal aperture and into the internal cavity, see e.g., Fig. 5. 
Regarding Claim 4, Constanti teaches the first receptacle aperture (e.g., 5) extends partially into the first terminal (e.g., 1) from an exterior surface of the first terminal (1) towards the internal cavity, see e.g., Fig. 5.

Claim(s) 9-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Constanti (US 3,978,377) as evidenced by Constanti and Grandadam (US 4,480,290), hereinafter Grandadam.
Regarding Claims 9, 16, and 17, Constanti teaches a battery system, comprising: a battery case  (e.g., 16) configured with an internal cavity (see e.g., Fig. 7); a battery header (e.g.,  10) attached to the battery case (e.g., 16, see e.g., Fig. 8) and enclosing the internal cavity (col. 3 lines 44-54), the battery header (e.g., 10) including a first terminal aperture and a second terminal aperture (best seen in Fig. 5 where two apertures are shown); a first terminal (e.g., 1, on left in Fig. 5, see also Figs. 1-3 and 6-7) connected to the battery header (e.g., 10) and arranged within the first terminal aperture (on left in Fig. 5), the first terminal (e.g., 1, on left) configured with a blind first receptacle aperture (5); and a second terminal (e.g., 1, on right in Fig. 5) connected to the battery header (e.g., 10) and arranged within the second terminal aperture (on the right in Fig. 5), the second terminal (e.g., 1) configured with a blind second receptacle aperture (5). Constanti teaches a plurality of battery cells arranged within the internal cavity (see e.g., Fig. 7); the first terminal electrically coupled to the anode of at least one of the plurality of battery cells; and the second terminal electrically coupled to the cathode of at least one of the plurality of battery cells (see col. 3 lines 26-54). As evidenced by Grandadam, each of the plurality of battery cells in Constanti include an anode, a cathode and electrolytic material (see e.g., col. 1 lines 6-27).
Regarding Claim 10, Constanti teaches a plug (i.e., “external connecting members”) including a first pin and a second pin (i.e., clamping screws inserted into bores 5(5a,5b), e.g., 25, see Fig. 8 ); the first pin projecting into the first receptacle aperture and electrically coupled with the first terminal; and the second pin projecting into the second receptacle aperture and electrically coupled with the second terminal (see e.g., col. 2 line 40 – col. 3 line 54). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti (as rejected under claim 1), in view of Wilkinson (US 3,207,634), hereinafter Wilkinson. 
Regarding Claims 7 and 11, Constanti does not teach a threaded fastener aperture extends partially into the battery header from an exterior surface of the battery header (or a fastener removably securing the plug to the battery header). However, Wilkinson teaches the battery header (2) includes a threaded fastener aperture (7) extending partially into the battery header from an exterior surface of the battery header (2); the threaded fastener aperture (7) receives a fastener (screw 6), thereby holding the position of the electrically conductive link 5 to the terminal post 3, see e.g., col. 1 line 63 to col. 2 line 58. It would be obvious to one having ordinary skill in the art to include threaded fastener apertures and fasteners in the battery header of Constanti to hold the position of electrically conductive links (e.g., 14, 15) to the terminals (i.e., 1), as suggested by Wilkinson.
Regarding Claim 12, Constanti does not teach an alignment feature configured to mate with an alignment aperture to align the plug with the battery header; the alignment feature configured with one of the plug and the battery header. However, Wilkinson teaches the alignment of a plug (conductive link 5 with post 3) with the battery header (2) includes an alignment aperture (7) configured to mate with an alignment feature (screw 6), thereby holding the position of the electrically conductive link 5 to the terminal post 3, see e.g., col. 1 line 63 to col. 2 line 58. It would be obvious to one having ordinary skill in the art to include an alignment feature and alignment aperture, as suggested by Wilkinson, to hold the position of the electrically conductive links (e.g., 14, 15) of Constanti to the terminals (i.e., 1).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti and Wilkinson in view of Carino (US 4,047,790), hereinafter Carino. 
Regarding Claim 8, Constanti does not teach the battery header includes a boss that surrounds the threaded fastener aperture (7). However, Carino teaches including bosses (22) around apertures in a battery header 21 offers an improvement over flat type battery headers (9). It would be obvious to one having ordinary skill in the art the battery header includes a boss that surrounds the threaded fastener aperture because it is seen as an improvement over flat battery headers. It would further be obvious the exterior surface of the first terminal is flush from an exterior surface of the boss because the conducting link (14, 15) is straight.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti (as rejected under claims 1 and 10), in view of Poon et al. (US 2003/0157846), hereinafter Poon. 
Regarding Claims 13-14, Constanti does not teaches the plug includes a first coil spring wrapped around the first pin; and the first coil spring is between and electrically couples the first pin and the first terminal, wherein the first coil spring is seated within a groove in the first pin. However, Poon teaches an electrical connection (10) to a battery (not shown) intended to maintain the life of the battery. Specifically, Poon teaches a plug including a pin (12); the pin (12) projects into a receptacle aperture (14); the plug includes a coil spring (14) wrapped around the pin (12), wherein the coil spring (14) is seated within a groove (20) in the pin (12). Resistivity is a very important factor since the greater the resistivity, the more electrical energy is dissipated as heat across the connector, thereby limiting the life of the battery; the coil spring allows greater area of contact, thus lower resistivity. See paras. [0017]-[0030]. It would be obvious to one having ordinary skill in the art the pins of the plug (i.e., external connecting members) that project into the receptacle apertures of Constanti include grooves with coil springs therein to provide a latching action to the aperture as well as conductivity; further, the greater area of contact enables lower resistivity, so that the life of the battery is not limited, as suggested by Poon.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti (US 3,978,377) in view of Casanova et al. (US 9,916,934), hereinafter Casanova
Regarding Claim 15, Constanti does not teaches a third terminal connected to the battery header and arranged within a third terminal aperture in the battery header, the third terminal configured with a third receptacle aperture; a center of the first terminal and a center of the second terminal arranged along and aligned with a circumferential reference line; and a center of the third terminal arranged along and offset from the circumferential reference line. However, Casanova teaches multiple terminals (e.g., 8, 9, 10, 14, 15, 16) mounted through openings in the battery header (7) for connecting to electric circuits; the plurality of terminals allows for the control of desired capacitance value for multiple circuits, see e.g., col. 6 lines 26-67 and Figs. 1 and 6-7. The terminals are symmetrically arranged such that a center of each terminal is aligned with a circumferential reference line. While the third terminal is not offset, such a feature is close to the symmetric terminals of Casanova that one of ordinary skill in the art would expect the same properties. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), MPEP 2144.05, I. It would be obvious to one having ordinary skill in the art to include a third terminal in the battery header of Constanti to allow for the control of desired capacitance values for multiple circuits, as suggested by Casanova. Moreover, it would be obvious to one having ordinary skill in the art to offset the third terminal to accommodate the position of the leads (e.g., 36, 37, 38).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti as evidenced by Grandadam in view of Wilkinson (US 3,207,634), hereinafter Wilkinson. 
Regarding Claim 18, Constanti teaches a plug (i.e., “external connecting members”) including a first pin that projects into the blind first receptacle aperture (i.e., clamping screws inserted into bores 5(5a,5b), e.g., 25, see Fig. 8) and is electrically coupled with the first terminal (see e.g., col. 2 line 40 – col. 3 line 54). Constanti does not teach a fastener removably securing the plug to the battery header. However, Wilkinson teaches the battery header (2) includes a threaded fastener aperture (7) extending partially into the battery header from an exterior surface of the battery header (2); the threaded fastener aperture (7) receives a fastener (screw 6), thereby holding the position of the electrically conductive link 5 to the terminal post 3, see e.g., col. 1 line 63 to col. 2 line 58. It would be obvious to one having ordinary skill in the art to include threaded fastener apertures and fasteners in the battery header of Constanti to hold the position of the electrically conductive links (e.g., 14, 15) to the terminals (i.e., 1), as suggested by Wilkinson.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constanti (US 3,978,377) in view of Wilkinson (US 3,207,634), hereinafter Constanti and Wilkinson. 
Regarding Claims 19-20, Constanti teaches a battery system, comprising: a battery including a first terminal (e.g., 1, on left in Fig. 5, see also Figs. 1-3 and 6-7) configured with a first receptacle aperture (5), and a second terminal (e.g., 1, on right in Fig. 5) configured with a second receptacle aperture (5). Constanti teaches a plug (i.e., “external connecting members”) including a first pin and a second pin (i.e., clamping screws inserted into bores 5(5a,5b), e.g., 25, see Fig. 8); the first pin projecting into the first receptacle aperture and the second pin projecting into the second receptacle aperture (see e.g., col. 2 line 40 – col. 3 line 54). Constanti does not teach a fastener securing the plug to the battery. However, Wilkinson teaches the battery header (2) includes a threaded fastener aperture (7); the threaded fastener aperture (7) receives a fastener (screw 6), thereby holding the position of the electrically conductive link 5 to the terminal post 3, see e.g., col. 1 line 63 to col. 2 line 58. It would be obvious to one having ordinary skill in the art to include threaded fastener apertures and fasteners in the battery header of Constanti to hold the position of the electrically conductive links (e.g., 14, 15) to the terminals (i.e., 1), as suggested by Wilkinson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729